United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Northport, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1561
Issued: February 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 6, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs merit decision dated April 21, 2008, which terminated her
compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the claim.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s wage-loss
and medical benefits effective April 21, 2008.
FACTUAL HISTORY
This is the second appeal before the Board. In a November 12, 1998 decision, the Board
found that the case was not in posture for decision on whether appellant sustained a recurrence of

disability in April 1995 causally related to her accepted lumbosacral sprain. The facts of the
claim as set forth in the prior Board decision, are hereby incorporated by reference.1
On remand, the Office accepted that appellant sustained recurrences of disability on
April 30 and August 11, 1995. In a September 26, 2000 decision, it determined that her actual
earnings as a modified licensed practical nurse fairly and reasonably represented her wageearning capacity. In decisions dated February 22 and June 14, 2001, the Office affirmed the
September 26, 2000 wage-earning capacity decision.
On August 29, 2005 appellant filed a recurrence of disability claim (Form CA-2a) on
August 22, 2005, asserting back and leg pain and spasms when getting up from a chair. She
stopped work on August 22, 2005 and did not return. In a November 18, 2005 letter, the Office
advised appellant that her claim for a recurrence of disability on August 22, 2005 was being
developed as a new injury claim. It assigned appellants’ claim file number xxxxxx755 and
accepted the condition lumbosacral radiculitis. The Office noted that the medical evidence
provided did not establish that appellant’s degenerative disc disease, herniated disc or bulging
disc were employment related.
In a July 30, 2007 medical report, Dr. Robert A. Smith, a Board-certified orthopedic
surgeon and Office referral physician, opined that the soft issue spine strain from the
December 15, 1991 work incident had resolved. He noted that there was some persistent low
grade neuritis in the right lower extremity related to the August 22, 2005 work incident.
Dr. Smith explained that the mild atrophy in the right calf was a residual of the August 22, 2005
incident and was unlikely to completely resolve since it had been present for essentially two
years. He advised that appellant was able to perform a sedentary or light-duty job with lifting
restrictions. Dr. Smith further opined that appellant’s current treatment, which essentially
involved medication, was reasonable and related to the August 22, 2005 work incident.
In attending physician’s reports, Dr. David Katz, a physiatrist and appellant’s treating
physician, found that she was totally disabled due to her L5-S1 radiculopathy and discogenic
disease causally related to her August 22, 2005 employment injury. In an August 10, 2007 letter,
Dr. Katz confirmed that appellant was on chronic narcotic medication and that such medication
disabled her.
The Office found a conflict in medical opinion between Dr. Katz and Dr. Smith. By
letter dated September 27, 2007, it referred appellant to Dr. Russell N. Worobec, a Boardcertified orthopedic surgeon, for an impartial medical examination on her capacity for work.
In an October 22, 2007 report, Dr. Worobec reviewed appellant’s history and noted that
her initial diagnosis of lumbar strain/sprain was correct. He advised that the minor herniation
noted on magnetic resonance imaging (MRI) scan was not responsible for her back complaints.
Dr. Worobec stated that the changes at the disc level were not produced by trauma and that she
had no motor or sensory changes in the lower extremities. He stated that physical examination
failed to reveal any sign of radiculopathy involving the lower or upper extremities. Dr. Worobec
found that she had degenerative disc changes and progressive changes of wear and tear, as noted
1

Docket No. 97-933 (issued November 12, 1998).

2

on the recent MRI scan. He opined that appellant’s pain was not caused by the herniated disc at
L5-S1 but was produced by the degenerative changes noted at the disc level. Dr. Worobec noted
that appellant followed the typical pattern associated with this condition and on many occasions
by a variety of physicians it had been recorded that she had no motor, sensory or reflex changes
and that her spinal motions were minimally altered. He opined that appellant’s work-related
disability initially in 1991 was due to a stress strain which had long subsided. Dr. Worobec also
stated that the August 1995 work injury produced a mild strain. He opined that neither of those
injuries produced any long-term disability. Dr. Worobec noted that appellant’s physical status
had changed appreciably since 1991 as she was now a Grade 2 diabetic, had thyroid cancer, had
a major portion of the thyroid gland removed and had hypothyroidism. He opined that appellant
could not return to any work activities due to her present medical conditions produced by
endocrine imbalance, diabetes, cancer of the thyroid and generalized deconditioning.
Dr. Worobec noted that she did not show any true radicular signs. He opined that the work
injuries appellant sustained were temporary and could be classified as strain/sprain without any
radicular involvement. Dr. Worobec further noted that the physical examination he conducted
indicated no radicular problems originating in the lumbar spine.
Following additional testing,2 Dr. Worobec stated in an October 29, 2007 addendum
report that electrodiagnostic testing of both lower extremities were within normal limit with no
evidence of lumbosacral radiculopathy or peripheral neuropathy.
On January 23, 2008 the Office proposed terminating appellant’s compensation benefits
based on the report of Dr. Worobec, the impartial medical examiner.
In a February 16, 2008 letter, appellant disagreed with the proposed termination. She
contended that her December 15, 1991 work injury resulted in a herniated disc. Appellant
enclosed copies of a March 18, 1996 EMG; a January 31, 1992 MRI scan; and a May 10, 2005
nerve conduction report.
In a June 28, 1996 letter, Dr. Jimmy Lim, a Board-certified orthopedic surgeon, opined
that appellant’s December 15, 1991 work injury was a disc herniation and not merely a lumbar
sprain/strain. He advised that appellant had continuing complaints following the December 15,
1991 work injury and an MRI scan taken two months post injury showed a disc herniation at
L5-S1. Dr. Lim noted that appellant’s congenital posterior spinal fusion defect was not a
contributing factor to her current condition and symptoms.
In attending physician reports and clinic notes dated January 24, February 20 and
March 20, 2008, Dr. Katz opined that appellant was totally disabled due to discogenic disease
and lumbosacral radiculopathy related to her accepted work injuries.
By decision dated April 21, 2008, the Office terminated appellant’s wage-loss and
medical benefits effective that date.

2

An electromyogram (EMG) was performed for Dr. Worobec on October 22, 2007.

3

LEGAL PRECEDENT
Once the Office has accepted a claim and pays compensation, it bears the burden to
justify modification or termination of benefits.3 Having determined that, an employee has a
disability causally related to his or her federal employment, the Office may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment.4 The Office’s burden of proof in terminating compensation includes
the necessity of furnishing rationalized medical opinion evidence based on a proper factual and
medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.6 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition,
which required further medical treatment.7
Section 8123(a) provides that, if there is a disagreement between the physician making
the examination for the United States and the physician of the employee the Secretary shall
appoint a third physician who shall make an examination.8 It is well established that, when a
case is referred to an impartial medical specialist for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on a proper factual and
medical background, must be given special weight.9
ANALYSIS
The Office accepted the condition of lumbosacral strain and lumbosacral radiculitis and
eventually placed her on the periodic rolls. It has the burden of justifying the termination of
appellant’s compensation for these medical conditions.
The Office found a conflict in medical opinion between appellant’s treating physician,
Dr. Katz, who stated that she was totally disabled due to her work injury and Dr. Smith, the
second opinion physician, who advised that appellant could work sedentary duty. It referred the
case to an impartial medical specialist, Dr. Worobec who concluded in reports dated October 22
and 29, 2007 that appellant’s current condition and disability were no longer related to either of
her work injuries. Dr. Worobec explained that the minor disc herniation noted on an MRI scan
3

Bernadine P. Taylor, 54 ECAB 342 (2003).

4

Id.

5

Gewin C. Hawkins, 52 ECAB 242 (2001).

6

Roger G. Payne, 55 ECAB 535 (2004).

7

Pamela K. Guesford, 53 ECAB 726 (2002).

8

5 U.S.C. § 8123(a); F.R., 58 ECAB ___ (Docket No. 05-15, issued July 10, 2007); Regina T. Pellecchia,
53 ECAB 155 (2001).
9

See Gloria J. Godfrey, 52 ECAB 486 (2001).

4

was not responsible for her back complaints as the changes noted at the disc level were not
produced by trauma. Furthermore, a review of the medical evidence along with his examination
findings revealed no motor or sensory changes in the lower extremities or any sign of
radiculopathy involving the lower or upper extremities. Dr. Worobec found that the recent MRI
scan revealed degenerative disc changes and progressive changes of wear and tear. He
concluded that appellant’s work-related disability had long subsided and neither of her work
injuries produced any long-term disability. Dr. Worobec opined that appellant did not currently
have any residuals from her work injuries as there was no radicular problems originating in the
lumbar spine, which recent electrodiagnostic testing confirmed. He also addressed the role
appellant’s nonwork-related conditions play in appellant’s disability as well as the role of her
degenerative back condition. Dr. Worobec explained that appellant’s continuing condition and
disability was produced by degenerative and other conditions that were not caused by her
employment injuries. The Office relied on Dr. Worobec’s opinion in its April 21, 2008 decision,
which found that appellant had no residuals or continuing disability stemming from her workrelated employment injuries and was therefore not entitled to compensation benefits.
The Board finds that Dr. Worobec’s impartial medical opinion establishes that appellant’s
accepted conditions resolved without continuing disability or residuals from her accepted
employment injuries. His opinion is based on a thorough medical examination, a review of the
medical evidence of record in both of appellant’s cases and a thorough discussion of medical
tests performed. Dr. Worobec’s opinion is sufficiently probative, rationalized and based upon a
proper factual background. Therefore, the Office properly accorded Dr. Worobec’s opinion
special weight10 and his report establishes that residuals of appellant’s accepted conditions had
resolved.
Appellant submitted additional medical reports from Dr. Katz, who opined that appellant
was totally disabled from her discogenic disease and lumbosacral radiculopathy, which he
opined was causally related to her work injuries.11 The Board notes that he did not provide any
new findings or rationale concerning appellant’s ability to work or the continuation of her
accepted lumbosacral radiculopathy.
Additionally, Dr. Worobec found that recent
electrodiagnostic testing of both lower extremities were all within normal limits with no
evidence of lumbosacral radiculopathy or peripheral neuropathy. Furthermore, as Dr. Katz was
on one side of the conflict which was resolved by Dr. Worobec, his additional reports are
insufficient to overcome the weight accorded Dr. Worobec’s report as the impartial medical
specialist’s report or to create a new conflict with it.12
Appellant also submitted electrodiagnostic testing from 1992, 1996 and 2005 and a
June 28, 1996 report from Dr. Lim. This evidence was previously of record, predated the
proposed termination and was reviewed by Dr. Worobec, who provided a full discussion as to
10

Darlene R. Kennedy, 57 ECAB 414 (2006).

11

The Board notes that discogenic disease was not accepted by the Office as being employment related. The
Board notes that, for conditions not accepted by the Office as employment related, the claimant bears the burden of
proof to establish that the condition is causally related to the employment injury. Jaja K. Asaramo, 55 ECAB
200 (2004).
12

Richard O. Brien, 53 ECAB 234 (2001).

5

why the initial diagnosis of lumbar strain/sprain was correct and why the minor herniation noted
on MRI scan was not responsible for appellant’s current back complaints. Thus, these previously
considered reports are insufficient to overcome the opinion of Dr. Worobec.
Accordingly, the Board finds that the Office properly terminated appellant’s
compensation benefits effective April 21, 2008, as the weight of the medical evidence
established that her work-related conditions had resolved.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective April 21, 2008.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
decision dated April 21, 2008 is affirmed.
Issued: February 9, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

